DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-6. Claims 1-6 were amended in the response filed 6/9/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (mental processes) without significantly more. 
The claim(s) recite(s) a method of setting a cutting time of a gasket having numerous steps that are directed to the judicial exception. 
Claim limitations directed to a judicial exception
Interpretation of the judicial exception
Setting, by a controller, a front end reference line and a rear end reference line between a front-most end and a rear-most end in a form of the electrode layer in the boundary area
Mental step – broadly evaluating, which includes mentally picking the most front and the most rear.

Mental step – broadly calculating, which includes mentally calculating (or approximating) the middle between an invisible front end reference line and invisible rear end reference line
Calculating, by the controller, an operation time of a cutter based on the trigger reference line to cut the gasket, which is to be attached to the boundary area between the electrolyte membrane and the electrode layer, based on the trigger reference line
Mental step – broadly calculating, which includes mentally calculating (or approximating) a cutting time that is influenced by the calculated trigger reference line

These limitations of setting or calculating, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. While the claim recites “by a controller”, this recitation is no more than a generic computer or controller, and does not change the mental process being performed in the human mind. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The Patent Subject Matter Eligibility Guidance outcome of Step 2A Prong One outcome is yes, and advances to Step 2A Prong Two.

This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements – moving a reaction sheet [by a main supply roller], and photographing [by a fixed vision device disposed between the main supply roller and a pressure roller for pressing the gasket,] a boundary area. These additional elements are only recited at a high-level of generality; the additional elements do not limit the judicial exception to a particular machine or particular method. For instance, these additional elements do not affect the judicial exceptions nor do the judicial exceptions affect the additional elements; thus the judicial exceptions are not integrated into a practical application. While the additional elements do link the judicial exception to a technical field, this technical field (method of manufacturing a membrane electrode assembly), this technical field is not particular because the field is only recited in a generic sense. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned additional elements amounts to adding insignificant extra-solution activity to the judicial exception or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
For instance, Pierpont et al. (US 2008/0145712) [already of record] discloses a method for making fuel cell components via a roll to roll process (abstract) wherein a membrane web moved and optical sensor 797 is used to detect the leading edge of the catalyst area ([0085]); thus moving a reaction sheet in which an electrode layer is formed on an electrolyte membrane, and photographing a boundary area between the electrode membrane and the electrode layer using a fixed vision. Pierpont additionally teaches that conventional fuel cell assembling including cutting several input webs and are then manipulated ([0004]). Thus, Pierpont teaches that well-understood, routine, conventional activities previously known to the industry include moving membrane webs with electrodes and optically inspecting/photographing said webs.
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the claims are not patent eligible.
In addition, dependent claims 2-6 do not further add any additional elements that integrate the judicial exception into a particular machine or a particular method or amount to significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
Applicant argues amended claim 1 does not recite a mental process because amended claim 1, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of computer components. Applicant argues the amended claims now require actions by the main supply roller and the fixed vision device that cannot be practically applied in the human mind.

In addition, the previous office action did not identify the limitations of “moving[, by a main supply roller,] a reaction sheet” or “photographing[, by a fixed vision device disposed between the main supply roller and a pressure roller for pressing the gasket,] a boundary area” as mental processes. Instead, the office action identified that “setting…; calculating…; and calculating…” as the mental steps and abstract ideas. Applicant has not argued or provided evidence that the “setting…; calculating…; and calculating…” mental processes cannot be performed in the human mind; instead merely arguing that said processes can be performed on a generic computer/controller. 

Applicant argues the claims recite the combination of additional elements (i.e. “calculating a trigger reference line between the front end reference line and the rear end reference line, except for a front portion of the front end reference line and a rear portion of the rear end reference line; and calculating an operation time of a cutter based on the trigger reference line to cut the gasket during manufacture of a membrane electrode assembly”) which make the claim as a whole directed to a particular improvement in accurately positioning the electrode layer on the gasket. 

While Applicant argues that the claim is for a particular improvement in the field, the claim has to reflect this improvement. As currently written, the claim does not reflect this improvement, and is merely written as performing the mental process.
While the amended claim does recite additional structural features (i.e. “main supply roller”, “fixed vision device disposed between the main supply roller and a pressure roller for pressing the gasket”), these features alone (or as a claim whole) do not integrate the mental process into a practical application because the structural features are not linked. The claim requires moving a reaction sheet, and photographing a boundary area, and then requires the entirely separate purpose of calculating an operation time of a cutter for a gasket. As written, the calculation of the operation time of a cutter does not related back towards (integrate) the reaction sheet or the photographing/fixed vision device. 
While the claim recites “the gasket, which is to be attached to the boundary area…, based on the trigger reference line”, it does not indicate how or when the gasket is to be attached, even if it is based on the trigger reference line. Without additional details structural connecting the components and the cut gasket, the claim, as a whole, does not integrate the judicial exception into a practical application of the exception. 

Examiner Comment
The Examiner notes that the 101 rejection above can be overcome by additional amendments to add more structure that links the gasket, cutter, cutter time, and the reaction 
“moving the gasket to a cutter from a gasket supply roller;”
“wherein the pressure roller presses the gasket to the reaction sheet so that the gasket cut by the cutter is attached to the reaction sheet;”
An additional amendment of “the [[a]] cutter” in the fourth to last line in claim 1 would also be required to fix antecedent basis issues caused by the amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725